Title: To Thomas Jefferson from Henry Dearborn, 16 November 1803
From: Dearborn, Henry
To: Jefferson, Thomas


               
                  War Department 16. Nov. 1803.—
               
               The Secretary of War has the honor to propose to the President of the United States, that,
               Robert Richie and Richard Smith both of the State of Maryland, be appointed 2d. Lieutenants respectively in the Regiment of Artillerists.
               That, Alpha Kingsley and Gideon Warner, both of the State of Vermont, be appointed Ensigns respectively, in the 1st. Regiment of Infantry.
               That, Samuel Williamson of the State of Pennsylvania, be appointed an Ensign in the 2d. Regiment of Infantry.
               That, John Watson of the State of New York and John Griffen of the State of North Carolina, be respectively appointed Surgeons Mates in the Army of the United States; and,
               
               That Morris Jones of the State of North Carolina be appointed a Cadet in the Regt. of Artillerists, and Prentiss Willard be appointed a Cadet in the Regiment of Artillerists.
            